As filed with the Securities and Exchange Commission on June10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22503 Rochdale Alternative Total Return Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 212-702-3500 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2011 Item 1.Reports to Stockholders Rochdale Alternative Total Return Fund LLC Semi-Annual Report March 31, 2011 Rochdale Alternative Total Return Fund LLC Semi-Annual Report March 31, 2011 TABLE OF CONTENTS Page Financial Statements Statement of Net Assets 2 Statement of Operations 3 Statement of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 Investment Breakdown 7 Notes to Financial Statements 8-15 Financial Highlights 16 Approval of Investment Advisory Agreement Additional Information The Rochdale Alternative Total Return Fund (RATRF) Semi-Annual Report May 31, 2011 Dear Fellow Shareholders, The Rochdale Alternative Total Return Fund (“RATRF” or the “Fund”) invests in a diversified pool of investment grade rated life insurance policies. The Fund objective is to create a diversified portfolio of life insurance policies that is projected to provide attractive returns, low volatility, and low correlation to the equity market. The benefit of this Fund to investors is the value of having access to an asset class with expected low economic risk, and the potential to generate strong risk-adjusted long-term returns while protecting the portfolio during downside markets. RATRF commenced buying policies in January 2011. As of March 31st, 2011 we have purchased six policies, at a total investment cost of $1,810,000.00. The face value of these policies is $28,750,000.00. In acquiring these policies, our life settlement originator, All Financial LLC, undertakes a rigorous review of many variables to determine the appropriate acquisition price. Some of the variables included in the decision process are; the life expectancy of the insured based on independent actuarial estimates, the insurance premium payments, the terms and type of the insurance policy, and the expected internal rate of return. We are satisfied that RATRF has acquired theseinitialpolicies at attractive prices, and believe the expected returns from these initial policies are within the parameters established to meet our expectations for returns of 12% over the life of the Fund. Since originating the Fund, we have been disciplined in our selection of the policies we have acquired and the prices RATRF is willing to pay. Given that the Fund recently commenced, it is normal for the first few quarters to incur organizational start-up expenses. It takes a few quarters for the revenues and accrued gains on the policies acquired to address these start-up expenses. Since the Fund’s initial expenses were incurred and the Fund did not have a sufficient number of policies, the Fund experienced a quarterly net expense. We are confident that our disciplined process will deliver quality policies at attractive prices, which we believe will generate sufficient accrued gains to offset the start-up and ongoing Fund expenses by the 3rd quarter of this year. Rochdale Investment Management 570 Lexington Avenue · New York, New York 10022-6837 Tel 800-245-9888 / 212-702-3500 · Fax 212-702-3535 www.rochdale.com As we continue to build up our portfolio of insurance policies we will reach a cross over point when we expect the Fund will be positive in net Fund returns. All shareholders, regardless of when they join the Fund, will share and bear their appropriate allocation of these start up and ongoing expenses. We expect each shareholder will experience the appropriate rate of return based on a proration of the Fund expenses, revenues, and accrued gains during their ownership holding period. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF Chief Executive Officer & President Rochdale Investment Management LLC Important Disclosures Performance quoted represents past performance and is unaudited. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9800. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for Rochdale Investment Management LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. This publication is for informational purposes only and is being furnished on a confidential basis to a limited number of prospective investors. This publication is not intended to be a solicitation, offering, or recommendation to buy any security of Rochdale Investment Management or its affiliates or subsidiaries or otherwise. Any such offering may be made only by means of a Private Offering Memorandum to be furnished to qualified prospective investors at a later date and any conflicting information contained herein will be superseded in its entirety by such Private Offering Memorandum. Investors should review the Private Offering Memorandum (including, without limitation, the information therein as to the conflicts and risks) prior to making an investment decision. The information contained herein is confidential and may not be reproduced in whole or part or distributed to third parties. None of Rochdale Investment Management LLC, or its affiliates or subsidiaries, are authorized to make representations with respect to the treatment of an investment from an investor's perspective. Investors must rely upon their own examination of the terms of any offering and upon their own representatives and professional advisors, which may include legal counsel and accountants as to the accounting and tax treatment, suitability for such investor, and the legal and other aspects of an investment in the product. Rochdale Investment Management 570 Lexington Avenue · New York, New York 10022-6837 Tel 800-245-9888 / 212-702-3500 · Fax 212-702-3535 www.rochdale.com The views expressed herein represent the opinions of Rochdale Investment Management and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investment strategies, there are risks associated with its implementation. The Fund’s assets are concentrated in the unregulated insurance industry and any event that materially affects the industry will impact the Fund. The Fund has exposure to regulatory risk; regulations may change and vary by state. The policies owned by the Fund only remain in force if the premiums are paid. If for any reason the premiums aren’t made, the policy will lapse and the Fund will lose ownership; this will reduce the return or create a loss of principal. Therefore the Fund expects to issue new shares or utilize leverage in its strategy. While this will be closely monitored and managed by Rochdale, it will increase the overall risk of the portfolio. The due diligence performed by AllFinancial Group and Rochdale is a detailed process; however, it is possible that a policy owned by the Fund was obtained by the insured in violation of the terms and conditions of the policy. If this occurs, the policy will be null and void and no payout will be made, resulting in a loss of principal and reducing the overall portfolio return. Alternative investments are speculative and entail substantial risks. There is no guarantee investment objectives will be met. The pool may perform differently than expected if the insured’s life span is greater or less than what is anticipated. Certain information may be based on information received from sources Rochdale Investment Management considers reliable; Rochdale Investment Management does not represent that such information is accurate or complete. Certain statements contained herein may constitute “projections,” “forecasts” and other “forward-looking statements” which do not reflect actual results and are based primarily upon applying retroactively a hypothetical set of assumptions to certain historical financial information. Any opinions, projections, forecasts and forward-looking statements presented herein are valid only as of the date of this document and are subject to change. Rochdale Investment Management LLC (“Rochdale”) will serve as the investment manager for the assets of the Rochdale Alternative Total Return Fund. As such, Rochdale is solely responsible for all activities involving the promotion, presentation and sale as well as the determination of client suitability and certification that investors meet the standards necessary to invest. This is not the responsibility of any broker or other party who mutually services an investor with this product. Rochdale Investment Management 570 Lexington Avenue · New York, New York 10022-6837 Tel 800-245-9888 / 212-702-3500 · Fax 212-702-3535 www.rochdale.com Rochdale Alternative Total Return Fund LLC STATEMENT OF NET ASSETS March 31, 2011 (Unaudited) ASSETS: Investments, at fair value method (cost $9,911,404) $ Interest receivable Escrow advances Prepaid expenses Total assets LIABILITIES: Payable to Advisor Accrued expenses and other liabilities Total liabilities NET ASSETS $ ANALYSIS OF NET ASSETS TOTAL MEMBERS' PAID IN CAPITAL $ Capital Units outstanding (Unlimited number of Units authorized, no par value) Net asset value, offering and redemption price per Unit (net assets/Units outstanding) $ The accompanying notes are an integral part of these financial statements. 2 Rochdale Alternative Total Return Fund LLC STATEMENT OF OPERATIONS For the Period from January 4, 2011* through March 31, 2011 (Unaudited) INVESTMENT INCOME: Interest Income $ EXPENSES: Advisory fees Audit fees Custody fees Directors fees Fund accounting and fund administration fees Insurance expense Legal fees Miscellaneous expense Registration expense Service fees Offering costs (See Note 2) Total Expenses NET INVESTMENT LOSS $ OTHER EXPENSES AND LOSSES Premiums paid and changes to fair value for life settlement contracts Net Decrease in Members' Capital Resulting from Operations $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 3 Rochdale Alternative Total Return Fund LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Period from January 4, 2011* through March 31, 2011(1) FROM OPERATIONS Net investment loss $ Premiums paid and changes to fair value for life settlement contracts Net Decrease in Members' Capital Resulting From Operations INCREASE FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' capital units Total Increase in Members' Capital MEMBERS' CAPITAL Beginning of period End of period $ *
